Citation Nr: 1525273	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, major depression, and anxiety as secondary to service-connection for bilateral foot disabilities.

2. Entitlement to service connection for a psychosis for the purposes of treatment only, pursuant to 38 U.S.C.A. § 1702. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served in the Navy reserves and had active service from March 1999 to August 2003 and from August 2003 to October 2003.  She retired from the reserves in March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned in a June 2014 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional mental health examination is needed in order for the Board to appropriately adjudicate the claims.  First, the October 2013 VA examiner found that the Veteran did not meet the diagnosis of PTSD.  However, the Veteran was diagnosed with PTSD in VA treatment.  Additionally, the VA examiner diagnosed mood disorder and VA treating providers diagnosed major depression and anxiety.  The examiner did not provide an opinion as to whether the other mental health diagnoses could be related to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The claim for treatment of a psychosis under 38 U.S.C.A. § 1702 is intertwined with the claim for service connection as the ordered development could affect the outcome.  






Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a mental health examination and forward the claims file to the examiner to provide an opinion on the following:

a. Does the Veteran meet the criteria for a diagnosis of PTSD based on her report of harassing and embarrassing treatment in service?

Please consider the diagnosis of PTSD in VA treatment records.

b. Is the Veteran's mood disorder, diagnosed in the VA examination and treatment, at least as likely as not related to service, including the reported harassing and embarrassing treatment?

c. Is the Veteran's mood disorder at least as likely as not caused by her service-connected bilateral foot disorder, including resentment from the underlying injury?

d. Is the Veteran's mood disorder at least as likely as not aggravated beyond the natural progression by her service-connected bilateral foot disability, including resentment from the underlying injury?

e. Is the Veteran's anxiety or depression, diagnosed in VA treatment, at least as likely as not related to her service, including reported harassment and embarrassment?

f. Is the Veteran's anxiety or depression, diagnosed in VA treatment, at least as likely as not caused by her service-connected bilateral foot disability, including resentment from the underlying injury?

g. Is the Veteran's anxiety or depression at least as likely as not aggravated beyond the natural progression by her service-connected bilateral foot disability, including resentment from the underlying injury?

h.  Is there any evidence that the Veteran developed a psychosis between October 2003 and October 2005?  If so, identify the disorder and cite the evidence leading to this conclusion.

The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



